Citation Nr: 1014169	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  08-30 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for cervical post-traumatic syrinx with radiculopathy of the 
C7-8 nerve roots (claimed as a neurological problem of the 
left arm, to include ulnar neuropathy and left arm weakness).

2.  Entitlement to service connection for left wrist fusion 
as secondary to service-connected spinal fractures, C5-6 with 
anterior discectomy and fusion.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1980 to January 
1984 and from December 1985 to August 1988. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2008 rating action of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Cheyenne, 
Wyoming.  

The Veteran provided testimony at a January 2009 hearing 
before the undersigned.  A transcript of the proceeding is 
associated with the claims folder.  

In his August 2006 claim, the Veteran contended that he had 
neuropathy and weakness in the left arm that was due to his 
service-connected cervical spine disability.  Based in part 
on an April 2007 VA examiner's opinion concluding that the 
Veteran's cervical syrinx was contributing to his left upper 
extremity symptoms, service connection for cervical post-
traumatic syrinx with radiculopathy of the C7-8 nerve roots 
was granted in January 2008.  A 20 percent evaluation was 
assigned for that disability, which the rating decision 
contemplated as involving "incomplete paralysis of arm, 
elbow and wrist movements"(emphasis added).  In his notice 
of disagreement received later that month, the Veteran 
continued to note that his ulnar neuropathy was "proximate 
and secondary" to his service-connected cervical spine 
disability.  In light of such response, the issue of service 
connection for "ulnar neuropathy of the left wrist" was 
included on an August 2008 statement of the case and was 
subsequently perfected for appeal.  However, as service 
connection for radiculopathy had already been awarded, and 
such grant expressly was deemed to contemplate the neurologic 
symptoms of the left wrist, the Board finds that the service 
connection claim was fully substantiated.  Indeed, to the 
extent that the Veteran referenced neurologic problems of the 
left upper extremity (including the left wrist) in his notice 
of disagreement, this should have been construed as a notice 
of disagreement as to the initial rating assignment, and not 
as to service connection (which had clearly already been 
granted). 

For the foregoing reasons, the neurologic claim involving the 
left upper extremity has been recharacterized as set forth on 
the title page of this decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted in the INTRODUCTION, a January 2008 rating decision 
granted service connection for cervical post-traumatic syrinx 
with radiculopathy of the C7-8 nerve roots.  The text of that 
rating action clearly indicated that the award included 
neurologic symptomatology of the left wrist.  Apparently 
unaware of the nature of the grant, the Veteran submitted a 
notice of disagreement continuing to seek service connection 
for neurologic symptoms, affecting the ulnar nerve.  While 
the RO issued a statement of the case on the issue of 
entitlement to service connection for ulnar neuropathy of the 
left wrist, this is clearly duplicative of the January 2008 
award, which addressed neurologic symptoms, including of the 
left wrist.  Because the service connection claim had been 
fully substantiated, the Board has recharacterized the issue 
and has interpreted the January 2008 notice of disagreement 
as one contesting the initial rating assignment.  

Based on the procedural history as previously described, the 
Veteran has not yet received a statement of the case on the 
issue of entitlement to a higher initial rating for his 
cervical post-traumatic syrinx with radiculopathy of the C7-8 
nerve roots, contemplating neurologic problems of the left 
arm, elbow and wrist.  As such, the Board is obliged to 
remand this issue for the issuance of a statement of the 
case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Regarding the Veteran's claim of entitlement to service 
connection for left wrist fusion as secondary to service-
connected spinal fractures, C5-6 with anterior discectomy and 
fusion, the Board finds that additional development is 
necessary.  

The Board notes that the Veteran underwent a VA examination 
in April 2007.  The examiner provided an extensive review of 
the record and the Veteran's medical history, ultimately 
concluding that it is not at least as likely as not that the 
Veteran's left wrist osteoarthritis present in first 
carpometacarpal and scapholunate joints, which resulted in 
his wrist fusions in 2004 and repeated in 2006, are due to or 
caused by his service-connected cervical spine injury.  
However, the April 2007 VA examiner did not address the issue 
of whether the Veteran's left wrist fusion has been 
aggravated (i.e., permanently worsened) by his service-
connected spinal fractures, C5-6 with anterior discectomy and 
fusion disability.  Thus, the April 2007 VA examiner should 
provide an opinion addressing the aforementioned issue.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).   

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
the case is REMANDED for the following action:

1.  Issue the Veteran a statement of the 
case with respect to his claim of 
entitlement to an initial rating in excess 
of 20 percent for cervical post-traumatic 
syrinx with radiculopathy of the C7-8 
nerve roots (claimed as a neurological 
problem of the left arm, to include ulnar 
neuropathy and left arm weakness), to 
include notification of the need to timely 
file a Substantive Appeal to perfect his 
appeal on this issue.

2.  The Veteran's claims file should be 
referred to the examiner who performed the 
April 2007 VA examination for further 
review and comment.  (If that examiner is 
unavailable, the Veteran's claims file 
should be referred to another appropriate 
examiner for review and comment.) 

The examiner is requested to again review 
all pertinent records in the Veteran's 
claims file.  The examiner should then 
offer an opinion as to whether it is at 
least as likely as not (a 50 percent or 
higher degree of probability) that the 
Veteran's left wrist fusion has been 
aggravated by his service-connected spinal 
fractures, C5-6 with anterior discectomy 
and fusion disability.  

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship 
or a finding of aggravation; less likely 
weighs against the claim.

The examiner is also advised that 
aggravation for legal purposes is defined 
as a worsening of the underlying 
disability beyond its natural progression 
versus a temporary flare-up of symptoms.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.

3.  When the development requested above 
has been completed, the case should again 
be reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


